Opinion issued January 17, 2008 
 
 














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-01057-CR
____________

VICTOR LEE GUINN, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 230th District Court 
Harris County, Texas
Trial Court Cause No. 1136381



MEMORANDUM  OPINION
	We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Victor Lee Guinn, and signed a final judgment in this case on October 26,2007.
Appellant did not file a motion for new trial, and therefore the deadline for filing
notice of appeal was Monday, November 26, 2007, because the thirtieth day after
sentencing fell on a weekend/holiday.  Tex. R. App. P. 4.1(a), 26.2(a)(1).]
 Appellant filed a notice of appeal on November 28, 2007, two days after the
deadline.  Notice of appeal was deposited in the mail on November 27, 2007,
according to the postmark on the copy of the envelope included in the clerk's record. 
Because the notice of appeal was mailed after the filing deadline, it did not comply
with Rule 9.2 of the Texas Rules of Appellate Procedure, the "mailbox rule."  See
Tex. R. App. P. 9.2(b).  Although the notice of appeal was filed within the 15-day
time period for filing a motion for extension of time to file notice of appeal, no such
motion for extension of time was filed.  See Tex. R. App. P. 26.3.
	An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.--Houston [1st Dist.] 1999, no pet.).
	We therefore dismiss the appeal for lack of jurisdiction.
	All pending motions are denied as moot.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).